MCCARTHY, j.
Respondent moves to dismiss the appeal on the ground that the transcript was not filed in this court within 90 days after the appeal was perfected as required by Rule 26, no extension of time having been granted by an order of this court of a justice thereof. The facts are as claimed. An order extending the time was obtained from a justice, but was not effective since made after the expiration of the 90 day period. (Stout v. Cunningham, 29 Ida. 809, 162 Pac. 928.)
*450“Where a transcript on appeal has not been filed within the time limited by the rules, or an extension thereof, such appeal will, upon motion, be dismissed, in the absence of a sufficient showing of diligence by the appellant.
“A failure on part of appellant to apply for extension of time within which to file a transcript on appeal constitutes lack of diligence.” (Blumauer-Frank Drug Co. v. First Nat. Bank of Weiser, 35 Ida. 436, 206 Pac. 807.)
Appellant has shown no satisfactory reason why, within the 90-day period, an order extending the time was not obtained from this court. On the authority just above cited the motion should be sustained, and it is so ordered.
Rice, C. J., and Dunn, J., concur.